The letter does not charge the person therein referred to with the commission of any crime defined by statute or known to the common law, nor of any act or conduct entitling the plaintiff to damages without proof of extrinsic facts. The only charge in the letter is that anonymous letters have been written and mailed to various persons. The words "vile practice" do not, so far as appears from the letter, refer to anything other than the fact of writing anonymously. It does not appear from the letter that the anonymous letters complained of were not in themselves entirely innocent; in fact it contains a statement that an assistant district attorney had said "that it was a moral certainty as to who wrote those letters, still there was not sufficient evidence to proceed against him criminally." It was, therefore, necessary for the plaintiff to include in his complaint allegations of extrinsic facts to show that the words used in the letter are actionable. As the letter is not defamatory and libelous per se
it was also necessary for the plaintiff to allege and claim special damages arising from the publication of the letter. (Crashley v. Press Publishing Co., 179 N.Y. 27.)
It is provided by section 535 of the Code of Civil Procedure that "it is not necessary, in an action for libel or slander, to state, in the complaint, any extrinsic fact, for the purpose of showing the application to the plaintiff, of the defamatory matter; but the plaintiff may state, generally, that it was published and spoken concerning him." This provision *Page 322 
does not obviate the necessity of pleading extrinsic facts necessary to show that the publication of the letter is actionable. The office of the innuendo is to explain the meaning and application of the charge contained in the libel, but it cannot be used for the purpose of alleging new matter and extrinsic facts necessary in connection with the alleged libelous publication to constitute a cause of action.
The questions involved on this appeal are discussed in an opinion of this court handed down this day (Van Heusen v.Argenteau, ante, p. 309) which make it unnecessary to further extend this opinion upon the question of the sufficiency of the complaint.
The judgment dismissing the complaint was properly affirmed by the Appellate Division.
I am of the opinion, however, that the appeal should be dismissed. Section 191 of the Code of Civil Procedure provides: "No appeal shall be taken to said court from a judgment of affirmance hereafter rendered in an action to recover damages for a personal injury, * * * when the decision of the Appellate Division of the Supreme Court is unanimous, unless such Appellate Division shall certify that in its opinion a question of law is involved which ought to be reviewed by the Court of Appeals, or unless in case of its refusal to so certify, an appeal is allowed by a judge of the Court of Appeals." Personal injury includes libel. (Code of Civil Procedure, § 3343, subd. 9.)
This appeal comes squarely within the letter of the statutory prohibition. It is urged that, although this appeal is within the letter of the prohibition it is not within the spirit thereof, because the final judgment at Special Term was entered by reason of the plaintiff's failure to amend his complaint and not upon an independent consideration of the sufficiency thereof. It is also urged that the Special Term originally decided that the complaint stated facts sufficient to constitute a cause of action and that the final judgment entered therein, although in form in favor of the defendants, was not one that made the judgment of affirmance in the Appellate Division a *Page 323 
unanimous affirmance of the Special Term within the spirit of said statutory prohibition. The final judgment entered at Special Term was based not alone upon the failure of the plaintiff to amend his complaint, but also in accordance with the opinion of the Appellate Division upon the insufficiency of the complaint as served to state a cause of action and it was in form and in fact upon the merits.
I am of the opinion that appeals to this court contrary to the letter of said section 191, as well as appeals that are contrary to the spirit of that section, like Huda v. Amer. Glucose Co. (151 N.Y. 549) and Rahm v. N.Y.C.  H.R.R.R. Co. (194 N.Y. 572), should not be heard unless a certificate is granted by the Appellate Division or the appeal is allowed by a judge of this court as provided by said section. A majority of the court, however, do not agree with me in holding that this appeal should be dismissed and I will, therefore, vote with them on the merits.
The judgment should be affirmed, with costs.
GRAY, HAIGHT, WERNER, WILLARD BARTLETT and HISCOCK, JJ., agree with CULLEN, Ch. J., as to question of practice; CULLEN, Ch. J., GRAY, HAIGHT, WERNER, WILLARD BARTLETT and HISCOCK, JJ., concur with CHASE, J., on the merits.
Judgment affirmed.